UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-7095



EDWARD A. DUELLEY,

                                               Plaintiff - Appellant,

         versus

C. J. CEPAK; RAYMOND REED,

                                              Defendants - Appellees,

         and

JAMES C. ANDERS; WILLIAM E. MAHONEY,

                                                           Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CA-95-1320-0-17BD)

Submitted:   January 23, 1997              Decided:   February 4, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward A. Duelley, Appellant Pro Se.          Holly Saleeby Atkins,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Duelley v. Cepak, No. CA-95-1320-0-17BD (D.S.C. June 26, 1996). We
deny Appellant's motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                3